Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 1 of 27




 WHITEHEAD DECLARATION
                                             EXHIBIT U
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 2 of 27



 1                                                                    The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10
      STATE OF WASHINGTON,                              NO. 3:17-cv-05806-RJB
11
                                   Plaintiff,
12                                                      DEFENDANT THE GEO GROUP,
      v.                                                INC.’S RESPONSES AND
13                                                      OBJECTIONS TO PLAINTIFF STATE
      THE GEO GROUP, INC.,                              OF WASHINGTON’S SECOND SET OF
14                                                      REQUESTS FOR ADMISSIONS
                                   Defendant.
15

16

17          Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) and
18   the Local Rules of the U.S. District Court for the Western District of Washington (the “Local
19   Rules”), Defendant The GEO Group, Inc. (“GEO”) hereby responds and objects to Plaintiff’s
20   Second Requests for Admissions.
21
                      OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS
22          GEO objects to Plaintiff’s definition of “document” in paragraph 3.5 as inapplicable and
23   irrelevant to Plaintiff’s Second Requests for Admissions. GEO will define any documents, to the
24   extent that they exist, in accordance with its responses to Plaintiff’s Second Requests for
25   Production. GEO defines “document” according to its definition in Fed. R. Civ. P. 34(a)(1)(A).
26   GEO further objects to Plaintiff’s definition of “document” to include “messages and/or
27
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB GEO                                Andrea L. D’Ambra
      GROUP’S RESPONSE TO STATE OF                                  1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 3 of 27



 1   attachments now only available on backup or archive tapes or disks” as not reasonably accessible,

 2   unduly burdensome, and outside of the scope of discovery. GEO further objects to Plaintiff’s

 3   definition of “document” referring to or invoking Washington State Rules of Evidence to the extent

 4   that the Washington State Rules of Evidence purport to impose obligations on GEO beyond the

 5   requirements of the Federal Rules of Evidence. GEO therefore objects to Plaintiff’s definition of

 6   “writings” and “records” to the extent it cites to the Washington State Rules of Evidence (“ER

 7   1001(a)”) and not the applicable Federal Rules of Evidence. GEO will comply with any discovery

 8   obligations as they exist in the Federal Rules of Evidence.

 9          GEO objects to Plaintiff’s definition of “ICE” (Immigrations and Customs Enforcement) in
10   paragraph 3.6 as overly broad. GEO defines ICE only to include the agency of the United States
11   Department of Homeland Security, ICE employees, and any other persons or entities acting on
12   behalf of or under the direction, authorization, or control of ICE.
13          GEO objects to Plaintiff’s definitions of “Identify” included in paragraphs 3.7 through 3.10
14   as inapplicable and irrelevant to Plaintiff’s Second Requests for Admissions.
15          GEO objects to Plaintiff’s definition of “state the basis” in paragraph 3.15 as inapplicable
16   and irrelevant to Plaintiff’s Second Requests for Admissions. GEO further objects to the definition
17   of “state the basis” as outside the scope of discovery as defined by Fed. R. Civ. P. 26(b)(1) to the
18   extent that it seeks information not relevant to any party’s claims or defenses. GEO will respond
19   to Plaintiff’s Second Requests for Admissions in accordance with Fed. R. Civ. P. 36(a).
20          GEO objects to Plaintiff’s definition of “You,” “Your,” and “GEO Group” in paragraph

21   3.16 as overly broad and unduly burdensome to the extent that the request seeks information
22   relating to persons or entities that are separate and distinct from GEO and over whom GEO
23   exercises no legal right to control. GEO further objects to these definitions to the extent that the
24   request includes GEO attorneys and, therefore, improperly seeks information protected by the
25   attorney-client privilege, the work product doctrine, the common interest privilege, and/or any other
26   applicable privileges or immunities. In responding to these requests, GEO interprets the terms
27   “You,” “Your,” and “GEO Group” to refer only to the named party in this action and any entities
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                -2-             1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 4 of 27



 1   GEO has the legal right to control.

 2          GEO objects to Instruction 4.1 as inapplicable and irrelevant to Plaintiff’s Second Requests
 3   for Admissions to the extent that Plaintiff seeks production of documents. GEO will produce any
 4   documents, to the extent that they exist, in accordance with its responses to Plaintiff’s Third
 5   Requests for Production. GEO will respond to Plaintiff’s Second Requests for Admissions in
 6   accordance with Fed. R. Civ. P. 36(a).
 7          GEO objects to Instruction 4.2 to the extent that it seeks to impose discovery obligations on
 8   GEO, pursuant to Washington State Rules of Civil Procedure (“CR 26(e)”), beyond the requirements
 9   of the Federal Rules of Civil Procedure. GEO will supplement any responses to Plaintiff’s Second
10   Requests for Admissions, should they be necessary, in accordance with Fed. R. Civ. P. 26(e).
11          GEO objects to Instruction 4.6, which instructs GEO to produce “all earlier editions or
12   predecessor documents,” as inapplicable and irrelevant to Plaintiff’s Second Requests for
13   Admissions to the extent that Plaintiff seeks production of documents. GEO will produce any
14   documents, to the extent that they exist, in accordance with its responses to Plaintiff’s Third
15   Requests for Production.
16          GEO objects to Instruction 4.7(a)-(c) as inapplicable and irrelevant to Plaintiff’s Second
17   Requests for Admissions to the extent that Plaintiff seeks production of documents. GEO will
18   produce any documents, to the extent that they exist, in accordance with its responses to Plaintiff’s
19   Third Requests for Production.
20          GEO objects to Instruction 4.8 as inapplicable and irrelevant to Plaintiff’s Second Requests

21   for Admissions to the extent that Plaintiff seeks, and describes the procedure for production of,
22   documents. GEO will produce any documents, to the extent that they exist, in accordance with its
23   responses to Plaintiff’s Third Requests for Production.
24          GEO objects to Instruction 4.9 as inapplicable and irrelevant to Plaintiff’s Second Requests
25   for Admissions to the extent that Plaintiff seeks, and describes the procedure for production of,
26   documents. GEO will produce any documents, to the extent that they exist, in accordance with its
27   responses to Plaintiff’s Third Requests for Production.
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               -3-              1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 5 of 27



 1          GEO objects to Instruction 4.10 as inapplicable and irrelevant to Plaintiff’s Second Requests
 2   for Admissions to the extent that Plaintiff seeks, and describes the procedure for production of,
 3   documents. GEO will take reasonable measures to preserve documents, to the extent that they
 4   exist, in accordance with its responses to Plaintiff’s Third Requests for Production.
 5          GEO objects to Instruction 4.11 as inapplicable and irrelevant to Plaintiff’s Second Requests
 6   for Admissions to the extent that Plaintiff seeks, and describes the procedure for production of,
 7   documents. GEO will produce any documents, to the extent that they exist, in accordance with its
 8   responses to Plaintiff’s Third Requests for Production.
 9          GEO objects to Instruction 4.12 on the grounds that it is unduly burdensome and expands
10   GEO’s obligations beyond those required by the Federal Rules of Civil Procedure. GEO will
11   respond to Plaintiff’s Second Requests for Admissions in accordance with Fed. R. Civ. P. 36(a).
12          GEO objects to Instruction 4.13 as inapplicable and irrelevant to Plaintiff’s Second Requests
13   for Admissions to the extent that Plaintiff seeks, and describes the procedure for production of,
14   documents. GEO will produce any documents, to the extent that they exist, in accordance with its
15   responses to Plaintiff’s Third Requests for Production.
16
                      RESPONSE TO SECOND REQUESTS FOR ADMISSIONS
17

18   REQUEST FOR ADMISSION NO. 18: Please admit that GEO employees supervise detainee-

19   workers when they participate in the Voluntary Work Program (“VWP”).

20   RESPONSE TO NO. 18: GEO objects to the term “supervise” as vague and undefined, and

21   specifically to the extent to which it is meant to imply an employment or quasi-employment

22   relationship. GEO has no employment relationship with detainees. Subject to and without

23   waiving GEO’s above stated objections, GEO answers as follows: Admit. Admitted as detention

24   officers exercise line of sight supervision of all detainees, including VWP participants, to ensure

25   the safety and security of all detainees and guards. In addition, GEO provides supervision of

26   VWP participants as required by various provisions of the Performance Based National Detention

27   Standards (“PBNDS”) and National Detention Standards (“NDS”).
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               -4-              1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 6 of 27



 1   REQUEST FOR ADMISSION NO. 19: Please admit that GEO employees assign detainee-
 2   workers to VWP jobs.
 3   RESPONSE TO NO. 19: GEO objects to the term “assign” as vague and undefined, and
 4   specifically to the extent to which it is meant to imply an employment or quasi-employment
 5   relationship. GEO has no employment relationship with detainees. Subject to and without
 6   waiving GEO’s above stated objections, GEO answers as follows: Admit in part, deny in part.
 7   Admitted in part as detainees request or indicate specific VWP details in which they would like to
 8   volunteer, and are allowed to participate in those details based on availability. Denied in part as
 9   GEO does not assign specific VWP details to detainees if they do not elect to participate in that
10   specific VWP detail.
11   REQUEST FOR ADMISSION NO. 20: Please admit that detainee-workers have quit their
12   assigned VWP jobs.
13   RESPONSE TO NO. 20: GEO objects to the term “quit” as vague and undefined, and
14   specifically to the extent which it is meant to imply an employment or quasi-employment
15   relationship. GEO has no employment relationship with detainees. Subject to and without
16   waiving GEO’s above stated objections, GEO answers as follows: Admit in part, deny in part.
17   Admitted in part as VWP participants may elect not to participate in the VWP. Denied in part as
18   detainees are not required to participate in the VWP .
19   REQUEST FOR ADMISSION NO. 21: Please admit that GEO employees have terminated or
20   suspended detainee-workers from their VWP jobs.

21   RESPONSE TO NO. 21: GEO objects to the term “terminate” and “suspend” as vague and
22   undefined, and specifically to the extent to which these terms are meant to imply an employment
23   or quasi-employment relationship. For example, a common definition of “terminate” is “to
24   discontinue the employment of.” GEO has no employment relationship with detainees. Subject
25   to and without waiving GEO’s above stated objections, GEO answers as follows: Admit in part,
26   deny in part. Admitted in part as GEO has removed detainees from a VWP detail under Section
27   5.8(V)(L) of the 2011 PBNDS (Revised 2016), Section 33(V)(L) under the 2008 PBNDS, and
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               -5-              1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 7 of 27



 1   Section III(L) of Voluntary Work Program Chapter under the 2000 National Detention Standards

 2   (“NDS”). Denied in part as GEO does not otherwise remove detainees from a VWP detail.

 3   REQUEST FOR ADMISSION NO. 22: Please admit that GEO employees prohibit detainee-
 4   workers from working in the kitchen when the detainee-workers are sick.
 5   RESPONSE TO NO. 22: Admit. Admitted as GEO implements Section 4.1(J)(4) of the 2011
 6   (revised 2016), Section 20(J)(4) under the 2008 PBNDS and Section III(L) of the Food Service
 7   Chapter under the 2000 NDS.
 8   REQUEST FOR ADMISSION NO. 23: Please admit that detainee-workers clean, fold and sort
 9   laundry at the NWDC.
10   RESPONSE TO NO. 23: Admit.
11   REQUEST FOR ADMISSION NO. 24: Please admit that if detainee-workers did not clean, fold
12   and sort laundry at the NWDC, GEO would have non-detainee employees do this work or would
13   hire a third-party contractor for it to be done.
14   RESPONSE TO NO. 24: GEO objects to use of the term “non-detainee employees” as vague
15   and undefined, as it is unclear whether this term would include persons not currently employed
16   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
17   employees, which GEO denies. Finally, GEO objects to the request as constituting an
18   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
19   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
20   know more information about the reason detainees are not cleaning, folding and sorting laundry at

21   the NWDC. For example, a failure to properly implement the VWP, which GEO is contractually

22   obligated to do, could potentially put GEO at risk of termination of the contract by ICE. In that

23   event, GEO would not be responsible for providing any services at the NWDC. In addition, there

24   are other factors that could impact the extent to which any work discussed in this request for

25   admission would need to be performed. Because it is unclear under what factual bases GEO

26   might not offer a VWP and still be responsible for providing services at the NWDC, GEO is

27
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                  -6-          1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 8 of 27



 1   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

 2   knowledge to answer this incomplete hypothetical.

 3   REQUEST FOR ADMISSION NO. 25: Please admit that detainee-workers collect and distribute
 4   laundry at the NWDC.
 5   RESPONSE TO NO. 25: Admit.
 6   REQUEST FOR ADMISSION NO. 26: Please admit that if detainee-workers did not collect and
 7   distribute laundry at the NWDC, GEO would have non-detainee employees do this work or would
 8   hire a third-party contractor for it to be done.
 9   RESPONSE TO NO. 26: GEO objects to use of the term “non-detainee employees” as vague
10   and undefined, as it is unclear whether this term would include persons not currently employed
11   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
12   employees, which GEO denies. Finally, GEO objects to the request as constituting an
13   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
14   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
15   know more information about the reason detainees are not collecting and distributing laundry.
16   For example, a failure to properly implement the VWP, which GEO is contractually obligated to
17   do, could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO
18   would not be responsible for providing any services at the NWDC. In addition, there are other
19   factors that could impact the extent to which any work discussed in this request for admission
20   would need to be performed. Because it is unclear under what factual bases GEO might not offer
21   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or
22   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer
23   this incomplete hypothetical.
24   REQUEST FOR ADMISSION NO. 27: Please admit that detainee-workers prepare and plate
25   trays with the meals GEO provides to detainees at the NWDC.
26   RESPONSE TO NO. 27: Admit.
27
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                    Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                  -7-         1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 9 of 27



 1   REQUEST FOR ADMISSION NO. 28: Please admit that if detainee-workers did not prepare
 2   and plate trays with the the [sic] meals GEO provides to detainees at the NWDC, GEO would have
 3   non-detainee employees do this work or would hire a third-party contractor for it to be done.
 4   RESPONSE TO NO. 28: GEO objects to use of the term “non-detainee employees” as vague
 5   and undefined, as it is unclear whether this term would include persons not currently employed
 6   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
 7   employees, which GEO denies. Finally, GEO objects to the request as constituting an
 8   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
 9   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
10   know more information about the reason detainees are not preparing and plating trays for meals.
11   For example, a failure to properly implement the VWP, which GEO is contractually obligated to
12   do, could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO
13   would not be responsible for providing any services at the NWDC. In addition, there are other
14   factors that could impact the extent to which any work discussed in this request for admission
15   would need to be performed. Because it is unclear under what factual bases GEO might not offer
16   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or
17   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer
18   this incomplete hypothetical.
19   REQUEST FOR ADMISSION NO. 29: Please admit that detainee-workers deliver food trays
20   from the kitchen to the pods and collect used food trays from the pods and return them back to the

21   kitchen.

22   RESPONSE TO NO. 29: Admit.
23   REQUEST FOR ADMISSION NO. 30: Please admit that if detainee-workers did not deliver
24   food trays from the kitchen to the pods and collect used food trays from the pods and return them
25   back to the kitchen, GEO would have non-detainee employees do this work or would hire a third-
26   party contractor for it to be done.
27
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              -8-              1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 10 of 27



 1   RESPONSE TO NO. 30: GEO objects to use of the term “non-detainee employees” as vague
 2   and undefined, as it is unclear whether this term would include persons not currently employed
 3   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
 4   employees, which GEO denies. Finally, GEO objects to the request as constituting an
 5   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
 6   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
 7   know more information about the reason detainees are not delivering and collecting food trays.
 8   For example, a failure to properly implement the VWP, which GEO is contractually obligated to
 9   do, could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO
10   would not be responsible for providing any services at the NWDC. In addition, there are other
11   factors that could impact the extent to which any work discussed in this request for admission
12   would need to be performed. Because it is unclear under what factual bases GEO might not offer
13   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or
14   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer
15   this incomplete hypothetical.
16   REQUEST FOR ADMISSION NO. 31: Please admit that detainee-workers serve food trays with
17   meals in the pods, and collect used food trays in the pods after every meal.
18   RESPONSE TO NO. 31: Admit.
19   REQUEST FOR ADMISSION NO. 32: Please admit that if detainee-workers did not serve food
20   trays with meals in the pods, and collect used food trays in the pods after every meal, GEO would

21   have non-detainee employees to do this work or would hire a third-party contractor for it to be

22   done.

23   RESPONSE TO NO. 32: GEO objects to use of the term “non-detainee employees” as vague
24   and undefined, as it is unclear whether this term would include persons not currently employed
25   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
26   employees, which GEO denies. Finally, GEO objects to the request as constituting an
27   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               -9-             1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 11 of 27



 1   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to

 2   know more information about the reason detainees are not serving food trays with meals in the

 3   pods, and collecting used food trays in the pods after every meal. For example, a failure to

 4   properly implement the VWP, which GEO is contractually obligated to do, could potentially put

 5   GEO at risk of termination of the contract by ICE. In that event, GEO would not be responsible

 6   for providing any services at the NWDC. In addition, there are other factors that could impact the

 7   extent to which any work discussed in this request for admission would need to be performed.

 8   Because it is unclear under what factual bases GEO might not offer a VWP and still be

 9   responsible for providing services at the NWDC, GEO is unable to admit or deny this request for

10   admission as drafted, because GEO lacks sufficient knowledge to answer this incomplete

11   hypothetical.

12   REQUEST FOR ADMISSION NO. 33: Please admit that detainee-workers clean the dishes and
13   food trays at the NWDC.
14   RESPONSE TO NO. 33: Admit.
15   REQUEST FOR ADMISSION NO. 34: Please admit that if detainee-workers did not clean the
16   dishes and food trays at the NWDC, GEO would have non-detainee employees do this work or
17   would hire a third-party contractor for it to be done.
18   RESPONSE TO NO. 34: GEO objects to use of the term “non-detainee employees” as vague
19   and undefined, as it is unclear whether this term would include persons not currently employed
20   with GEO who would need to be hired. Further, this term suggests that GEO has detainee

21   employees, which GEO denies. Finally, GEO objects to the request as constituting an

22   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated

23   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to

24   know more information about the reason detainees are not cleaning dishes and food trays. For

25   example, a failure to properly implement the VWP, which GEO is contractually obligated to do,

26   could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO

27   would not be responsible for providing any services at the NWDC. In addition, there are other
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               - 10 -          1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 12 of 27



 1   factors that could impact the extent to which any work discussed in this request for admission

 2   would need to be performed. Because it is unclear under what factual bases GEO might not offer

 3   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or

 4   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer

 5   this incomplete hypothetical.

 6   REQUEST FOR ADMISSION NO. 35: Please admit that detainee-workers clean the kitchen,
 7   and all the pots, pans and utensils used for making food, at the NWDC.
 8   RESPONSE TO NO. 35: Admitted in part, denied in part. Admitted that VWP participants
 9   assist with cleaning the kitchen, including the pots, pans and utensils. Denied that detainees clean
10   “all pots, pans and utensils.” GEO employees assigned to the kitchen also clean pots, pans and
11   utensils.
12   REQUEST FOR ADMISSION NO. 36: Please admit that if detainee-workers did not clean the
13   kitchen, and all the pots, pans and utensils used for making food, at the NWDC, GEO would have
14   non-detainee employees do this work or would hire a third-party contractor for it to be done.
15   RESPONSE TO NO. 36: GEO objects to use of the term “non-detainee employees” as vague
16   and undefined, as it is unclear whether this term would include persons not currently employed
17   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
18   employees, which GEO denies. Finally, GEO objects to the request as constituting an
19   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
20   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to

21   know more information about the reason detainees are not cleaning the kitchen and the pots, pans

22   and utensils. For example, a failure to properly implement the VWP, which GEO is

23   contractually obligated to do, could potentially put GEO at risk of termination of the contract by

24   ICE. In that event, GEO would not be responsible for providing any services at the NWDC. In

25   addition, there are other factors that could impact the extent to which any work discussed in this

26   request for admission would need to be performed. Because it is unclear under what factual bases

27   GEO might not offer a VWP and still be responsible for providing services at the NWDC, GEO is
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 11 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 13 of 27



 1   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

 2   knowledge to answer this incomplete hypothetical.

 3   REQUEST FOR ADMISSION NO. 37: Please admit that detainee-workers clean common areas
 4   of the detainee living areas/pods at the NWDC – including tables, activity rooms, and floors.
 5   RESPONSE TO NO. 37: GEO objects to the extent this Request seeks an admission as to
 6   detainees’ housekeeping responsibilities, which are required by ICE under Section 5.8(V)(C) of
 7   the 2011 PBNDS (Revised 2016), Section 33(V)(C) under the 2008 PBNDS, and Section III(C)
 8   of Voluntary Work Program Chapter under the 2000 NDS, and are not relevant to the claims or
 9   defenses in this case, which concerns the VWP. Subject to and without waiving GEO’s above
10   stated objections, GEO answers as follows: Admit in part, deny in part. Admitted in part as
11   VWP participants clean common areas of detainee living areas and pods. Denied in part as VWP
12   participants do not clean detainee bunk areas.
13   REQUEST FOR ADMISSION NO. 38: Please admit that if detainee-workers did not clean the
14   common areas of the detainee living areas/pods at the NWDC – including tables, activity rooms,
15   and floors, GEO would have non-detainee employees do this work or would hire a third-party
16   contractor for it to be done.
17   RESPONSE TO NO. 38: GEO objects to use of the term “non-detainee employees” as vague
18   and undefined, as it is unclear whether this term would include persons not currently employed
19   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
20   employees, which GEO denies. Finally, GEO objects to the request as constituting an

21   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated

22   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to

23   know more information about the reason detainees are not cleaning the common areas of detainee

24   living areas/pods. For example, a failure to properly implement the VWP, which GEO is

25   contractually obligated to do, could potentially put GEO at risk of termination of the contract by

26   ICE. In that event, GEO would not be responsible for providing any services at the NWDC. In

27   addition, there are other factors that could impact the extent to which any work discussed in this
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                - 12 -         1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 14 of 27



 1   request for admission would need to be performed. Because it is unclear under what factual bases

 2   GEO might not offer a VWP and still be responsible for providing services at the NWDC, GEO is

 3   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

 4   knowledge to answer this incomplete hypothetical.

 5   REQUEST FOR ADMISSION NO. 39: Please admit that detainee-workers clean the bathrooms,
 6   showers and toilets of the detainee living areas/pods at the NWDC.
 7   RESPONSE TO NO. 39: Admit.
 8   REQUEST FOR ADMISSION NO. 40: Please admit that if detainee-workers did not clean the
 9   bathrooms, showers and toilets of the detainee living areas/pods at the NWDC, GEO would have
10   non-detainee employees do this work or would hire a third-party contractor for it to be done.
11   RESPONSE TO NO. 40: GEO objects to use of the term “non-detainee employees” as vague
12   and undefined, as it is unclear whether this term would include persons not currently employed
13   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
14   employees, which GEO denies. Finally, GEO objects to the request as constituting an
15   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
16   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
17   know more information about the reason detainees are not cleaning bathrooms, shows and toilets
18   of the detainee living areas/pods. For example, a failure to properly implement the VWP, which
19   GEO is contractually obligated to do, could potentially put GEO at risk of termination of the
20   contract by ICE. In that event, GEO would not be responsible for providing any services at the

21   NWDC. In addition, there are other factors that could impact the extent to which any work

22   discussed in this request for admission would need to be performed. Because it is unclear under

23   what factual bases GEO might not offer a VWP and still be responsible for providing services at

24   the NWDC, GEO is unable to admit or deny this request for admission as drafted, because GEO

25   lacks sufficient knowledge to answer this incomplete hypothetical.

26

27
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 13 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 15 of 27



 1   REQUEST FOR ADMISSION NO. 41: Please admit that detainee-workers clean the secure,
 2   common areas of the NWDC – including hallways, visiting area, medical area, law library, and
 3   barbershop.
 4   RESPONSE TO NO. 41: Admit in part, deny in part. Admitted in part as VWP participants
 5   clean the medical area, law library, barbershop, and hallways in the secure, common areas of the
 6   NWDC. Denied to the extent the visitation area contains both secure and non-secure areas.
 7   REQUEST FOR ADMISSION NO. 42: Please admit that if detainee-workers did not clean the
 8   secure, common areas of the NWDC – including hallways, visiting area, medical area, law library,
 9   and barbershop, GEO would have non-detainee employees do this work or would hire a third-party
10   contractor for it to be done.
11   RESPONSE TO NO. 42: GEO objects to use of the term “non-detainee employees” as vague
12   and undefined, as it is unclear whether this term would include persons not currently employed
13   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
14   employees, which GEO denies. Finally, GEO objects to the request as constituting an
15   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
16   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
17   know more information about the reason detainees are not cleaning the secure common areas of
18   NWDC. For example, a failure to properly implement the VWP, which GEO is contractually
19   obligated to do, could potentially put GEO at risk of termination of the contract by ICE. In that
20   event, GEO would not be responsible for providing any services at the NWDC. In addition, there

21   are other factors that could impact the extent to which any work discussed in this request for

22   admission would need to be performed. Because it is unclear under what factual bases GEO

23   might not offer a VWP and still be responsible for providing services at the NWDC, GEO is

24   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

25   knowledge to answer this incomplete hypothetical.

26   REQUEST FOR ADMISSION NO. 43: Please admit that detainee-workers clean the outside
27   recreation area at the NWDC.
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 14 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 16 of 27



 1   RESPONSE TO NO. 43: Admit.
 2   REQUEST FOR ADMISSION NO. 44: Please admit that if detainee-workers did not clean the
 3   outside recreation area at the NWDC, GEO would have non-detainee employees do this work or
 4   would hire a third-party contractor for it to be done.
 5   RESPONSE TO NO. 44: GEO objects to use of the term “non-detainee employees” as vague
 6   and undefined, as it is unclear whether this term would include persons not currently employed
 7   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
 8   employees, which GEO denies. Finally, GEO objects to the request as constituting an
 9   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
10   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
11   know more information about the reason detainees are not cleaning the outside recreation area.
12   For example, a failure to properly implement the VWP, which GEO is contractually obligated to
13   do, could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO
14   would not be responsible for providing any services at the NWDC. In addition, there are other
15   factors that could impact the extent to which any work discussed in this request for admission
16   would need to be performed. Because it is unclear under what factual bases GEO might not offer
17   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or
18   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer
19   this incomplete hypothetical.
20   REQUEST FOR ADMISSION NO. 45: Please admit that GEO hires janitors to clean the non-

21   secure areas of the NWDC.
22   RESPONSE TO NO. 45: Admit.
23   REQUEST FOR ADMISSION NO. 46: Please admit that GEO pays the janitors that clean the
24   non-secure areas of the NWDC the wage rate required by its ICE-GEO contract and more than the
25   Washington Minimum Wage.
26   RESPONSE TO NO. 46: Admit.
27
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                    Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               - 15 -         1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 17 of 27



 1   REQUEST FOR ADMISSION NO. 47: Please admit that detainee-workers strip, wax, and buff
 2   the floors, including the “Grey Mile,” of the NWDC.
 3   RESPONSE TO NO. 47: GEO objects to the extent this Request seeks an admission as to
 4   detainees’ housekeeping responsibilities, which are required by ICE under Section 5.8(V)(C) of
 5   the 2011 PBNDS (Revised 2016), Section 33(V)(C) under the 2008 PBNDS, and Section III(C)
 6   of Voluntary Work Program Chapter under the 2000 NDS, and are not relevant to the claims or
 7   defenses in this case, which concerns the VWP. GEO further objects to use of the term “floors”
 8   as vague, as it is unclear which floors the State is referring to at the NWDC. Subject to and
 9   without waiving GEO’s above stated objections, GEO answers as follows: Admit in part, deny in
10   part. Admitted in part as to the Grey Mile and secure floors located in common areas, denied in
11   part to the extent detainees do not clean the floors of non-secure areas and to the extent detainees
12   perform housekeeping responsibilities within their bunk area
13   REQUEST FOR ADMISSION NO. 48: Please admit that if detainee-workers did not strip, wax,
14   and buff the floors, including the “Grey Mile,” of the NWDC, GEO would have non-detainee
15   employees do this work or would hire a third-party contractor for it to be done.
16   RESPONSE TO NO. 48: GEO objects to use of the term “non-detainee employees” as vague
17   and undefined, as it is unclear whether this term would include persons not currently employed
18   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
19   employees, which GEO denies. Finally, GEO objects to the request as constituting an
20   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated

21   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to

22   know more information about the reason detainees are not stripping, waxing and buffing the

23   floors. For example, a failure to properly implement the VWP, which GEO is contractually

24   obligated to do, could potentially put GEO at risk of termination of the contract by ICE. In that

25   event, GEO would not be responsible for providing any services at the NWDC. In addition, there

26   are other factors that could impact the extent to which any work discussed in this request for

27   admission would need to be performed. Because it is unclear under what factual bases GEO
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               - 16 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 18 of 27



 1   might not offer a VWP and still be responsible for providing services at the NWDC, GEO is

 2   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

 3   knowledge to answer this incomplete hypothetical.

 4   REQUEST FOR ADMISSION NO. 49: Please admit that detainee-workers paint the interior
 5   walls of the NWDC.
 6   RESPONSE TO NO. 49: Admit in part, deny in part. Admitted as VWP participants spot paint
 7   interior walls located in secure areas of the NWDC, including walls located in the Grey Mile.
 8   Denied as VWP participants do not paint walls located in non-secure areas of the NWDC.
 9   REQUEST FOR ADMISSION NO. 50: Please admit that if detainee-workers did not paint the
10   interior walls of the NWDC, GEO would have non-detainee employees to do this work or would
11   hire a third-party contractor for it to be done.
12   RESPONSE TO NO. 50: GEO objects to use of the term “non-detainee employees” as vague
13   and undefined, as it is unclear whether this term would include persons not currently employed
14   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
15   employees, which GEO denies. Finally, GEO objects to the request as constituting an
16   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
17   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
18   know more information about the reason detainees are not painting the interior walls of NWDC.
19   For example, a failure to properly implement the VWP, which GEO is contractually obligated to
20   do, could potentially put GEO at risk of termination of the contract by ICE. In that event, GEO

21   would not be responsible for providing any services at the NWDC. In addition, there are other

22   factors that could impact the extent to which any work discussed in this request for admission

23   would need to be performed. Because it is unclear under what factual bases GEO might not offer

24   a VWP and still be responsible for providing services at the NWDC, GEO is unable to admit or

25   deny this request for admission as drafted, because GEO lacks sufficient knowledge to answer

26   this incomplete hypothetical.

27
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                    Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                  - 17 -      1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 19 of 27



 1   REQUEST FOR ADMISSION NO. 51: Please admit that detainee-workers cut, style, and shave
 2   detainees’ hair in the barbershop at the NWDC.
 3   RESPONSE TO NO. 51: GEO objects to use of the term “shave” as vague and undefined.
 4   Detainees in the barbershop only have access to electric sheers. Subject to and without waiving
 5   GEO’s above stated objections, GEO answers as follows: Admit in part, deny in part. Admitted
 6   in part as to cutting and styling. Denied in part to the extent this Request defines “shave” as
 7   anything other than the use of electric sheers.
 8   REQUEST FOR ADMISSION NO. 52: Please admit that if detainee-workers did not cut, style,
 9   and shave detainees’ hair in the barbershop at the NWDC, GEO would have non-detainee
10   employees do this work or would hire a third-party contractor for it to be done.
11   RESPONSE TO NO. 52: GEO objects to use of the term “non-detainee employees” as vague
12   and undefined, as it is unclear whether this term would include persons not currently employed
13   with GEO who would need to be hired. Further, this term suggests that GEO has detainee
14   employees, which GEO denies. Finally, GEO objects to the request as constituting an
15   unanswerable, incomplete hypothetical. Subject to and without waiving GEO’s above stated
16   objections, GEO answers as follows: In order to admit or deny this request, GEO would need to
17   know more information about the reason detainees are not cutting, styling, and shaving detainees’
18   hair. For example, a failure to properly implement the VWP, which GEO is contractually
19   obligated to do, could potentially put GEO at risk of termination of the contract by ICE. In that
20   event, GEO would not be responsible for providing any services at the NWDC. In addition, there

21   are other factors that could impact the extent to which any work discussed in this request for

22   admission would need to be performed. Because it is unclear under what factual bases GEO

23   might not offer a VWP and still be responsible for providing services at the NWDC, GEO is

24   unable to admit or deny this request for admission as drafted, because GEO lacks sufficient

25   knowledge to answer this incomplete hypothetical.

26

27
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF                 - 18 -         1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 20 of 27



 1   REQUEST FOR ADMISSION NO. 53: Please admit that detainee-workers work an average of
 2   1.72 hours per day in the VWP at the NWDC, as set forth in the testimony and Exhibit 20 (attached)
 3   of GEO’s 30(b)(6) deposition in the Person of Ryan Kimble.
 4   RESPONSE TO NO. 53: GEO objects as this Request seeks an admission on a topic that has
 5   already been provided in the State’s 30(6)(b) deposition of GEO’s corporate deponent Ryan
 6   Kimble and therefore any response to this Request would be duplicative of Mr. Kimble’s
 7   testimony.
 8   REQUEST FOR ADMISSION NO. 54: Please admit that the calculation and reporting of
 9   NWDC monthly and annual worker pay/Voluntary Work Program expenditures are accurate as
10   reported in Exhibit 21 (attached) of GEO’s 30(b)(6) deposition in the Person of Ryan Kimble.
11   RESPONSE TO NO. 54: GEO objects to this Request as not relevant to the claims or defenses
12   in this case, as Exhibit 21 is related to GEO’s claim for offset, which has since been withdrawn.
13   REQUEST FOR ADMISSION NO. 55: Please admit that the calculation and reporting of
14   NWDC monthly and annual worker pay/Voluntary Work Program expenditures are accurate for
15   those months and years that are reported on Exhibit 22 (attached) of GEO’s 30(b)(6) deposition in
16   the Person of Ryan Kimble.
17   RESPONSE TO NO. 55: GEO objects to this Request as not relevant to the claims or defenses
18   in this case, as Exhibit 22 is related to GEO’s claim for offset, which has since been withdrawn.
19   REQUEST FOR ADMISSION NO. 56: Please admit that GEO has paid more than $1/day to
20   detainee-workers for work performed in the VWP at the NWDC.

21   RESPONSE TO NO. 56: Admit.
22   REQUEST FOR ADMISSION NO. 57: Please admit that GEO has paid more than $1/day to
23   detainee-workers who performed more than one shift in the VWP at the NWDC.
24   RESPONSE TO NO. 57: GEO objects to the term “shift” as vague and undefined, and
25   specifically to the extent it is meant to imply an employment or quasi-employment relationship.
26   Subject to and without waiving GEO’s above stated objections, GEO answers as follows:
27   Admitted in part, deny in part. Admitted as to detainees that have participated in a VWP detail
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 19 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 21 of 27



 1   and another detail in one day. Denied in part to the extent this Request more broadly defines the

 2   term “shift.”

 3   REQUEST FOR ADMISSION NO. 58: Please admit that GEO has paid more than $1/day to
 4   detainee-workers who performed more than one VWP job in a day, including a barber shop shift,
 5   in the VWP at the NWDC.
 6   RESPONSE TO NO. 58: GEO objects to the term “shift” as vague and undefined, and
 7   specifically to the extent it is meant to imply an employment or quasi-employment relationship.
 8   Subject to and without waiving GEO’s above stated objections, GEO answers as follows:
 9   Admitted in part, deny in part. Admitted as to detainees that have participated in a barber detail
10   and another detail in one day. Denied in part to the extent this Request more broadly defines the
11   term “shift.”
12   REQUEST FOR ADMISSION NO. 59: Please admit that GEO has paid more than $1/day to
13   detainee-workers who performed more than one kitchen shift in the VWP at the NWDC.
14   RESPONSE TO NO. 59: GEO objects to the term “shift” as vague and undefined, and
15   specifically to the extent it is meant to imply an employment or quasi-employment relationship.
16   Subject to and without waiving GEO’s above stated objections, GEO answers as follows:
17   Admitted in part, deny in part. Admitted as to detainees that have participated in more than one
18   kitchen detail. Denied in part to the extent this Request more broadly defines the term “shift.”
19   REQUEST FOR ADMISSION NO. 60: Please admit that GEO has paid $5/day to detainee-
20   workers for work performed in the VWP at the NWDC.

21   RESPONSE TO NO. 60: Admit.
22   REQUEST FOR ADMISSION NO. 61: Please admit that ICE has never reimbursed GEO more
23   than $1/day for work performed by a detainee at the NWDC.
24   RESPONSE TO NO. 61: Deny. Denied as ICE has approved reimbursements of more than
25   $1/day for VWP participation in circumstances where detainees have performed multiple details
26   in one day.
27
      STATE OF WASHINGTON v. GEO GROUP                             NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                      Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF               - 20 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                        New York, NY 10019
      FOR ADMISSIONS                                                   Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 22 of 27



 1   REQUEST FOR ADMISSION NO. 62: Please admit GEO has not submitted a Request for
 2   Equitable Adjustment (REA) to increase the amount of reimbursement GEO receives from ICE for
 3   payments GEO provides detainee-workers at NWDC in excess of $1/day.
 4   RESPONSE TO NO. 62: Admit.
 5   REQUEST FOR ADMISSION NO. 63: Please admit GEO has requested permission from ICE
 6   to pay detainee-workers in the VWP at NWDC more than $1/day.
 7   RESPONSE TO NO. 63: Admit in part, deny in part. Admitted in part, as in select
 8   circumstances GEO has made such a request so that detainees could be paid for more than one
 9   detail in one day. Denied in part, as GEO has not made such a request so that detainees could be
10   paid more than $1/day as a general standard.
11   REQUEST FOR ADMISSION NO. 64: Please admit GEO has received permission from ICE to
12   pay detainee-workers in the VWP at NWDC more than $1/day.
13   RESPONSE TO NO. 64: Admit in part, deny in part. Admitted as in select circumstances ICE
14   has provided such permission. Denied in part as GEO has not received permission from ICE to
15   pay VWP participants at the NWDC more than $1/day as a general standard.
16   REQUEST FOR ADMISSION NO. 65: Please admit GEO has not requested ICE permission to
17   pay detainee-workers who participate in the VWP at the NWDC the Washington minimum wage.
18   RESPONSE TO NO. 65: Admit.
19   REQUEST FOR ADMISSION NO. 66: Please admit GEO has not submitted a Request for
20   Equitable Adjustment (REA) to increase the amount of reimbursement it receives from ICE for

21   payment of the Washington minimum wage to detainee-workers who participate in the VWP at the

22   NWDC.

23   RESPONSE TO NO. 66: Admit.
24   REQUEST FOR ADMISSION NO. 67: Please admit that GEO has the option to pay more than
25   $1/day to detainee-workers for work performed in the VWP at the NWDC.
26   RESPONSE TO NO. 67: Admit.
27
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                    Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 21 -          1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 23 of 27



 1   REQUEST FOR ADMISSION NO. 68: Please admit that GEO has had the option to pay more
 2   than $1/day to detainee-workers for work performed in the VWP at the NWDC since 2005.
 3   RESPONSE TO NO. 68: Admit in part, deny in part. Denied as to prior to June 23, 2013, when
 4   GEO was prohibited, absent ICE approval, from paying more than $1/day to detainee workers.
 5   Admitted after June 23, 2013.
 6   REQUEST FOR ADMISSION NO. 69: Please admit that GEO has had the option to pay more
 7   than $1/day to detainee-workers for work performed in the VWP at the NWDC after the effective
 8   date of ICE’s 2011 Performance-Based National Detention Standards (“PBNDS”).
 9   RESPONSE TO NO. 69: Admit in part, deny in part. Denied as to prior to June 23, 2013, when
10   GEO was prohibited, absent ICE approval, from paying more than $1/day to detainee workers.
11   Admitted after June 23, 2013.
12   REQUEST FOR ADMISSION NO. 70: Please admit that GEO has known it could pay more
13   than $1 per day to detainee-workers for work performed in the VWP at the NWDC since April 12,
14   2012. (GEO-State 003477).
15   RESPONSE TO NO. 70: Deny. Denied as GEO did not have the option to pay more than $1
16   per day to VWP participants without ICE approval until June 23, 2013. The document cited does
17   not constitute an admission from GEO.
18   REQUEST FOR ADMISSION NO. 71: Please admit that GEO provided some detainee-workers
19   food for work performed at the NWDC.
20   RESPONSE TO NO. 71: GEO objects to this request to the extent it implies that food was

21   provided in lieu of a $1/day payment. Admit in part, deny in part. Denied as GEO has never

22   provided food to VWP participants in lieu of monetary compensation. Admitted as VWP

23   participants may receive food as an amenity associated with a VWP detail and in addition to a

24   $1/day payment.

25   REQUEST FOR ADMISSION NO. 72: Please admit that GEO provided some detainee-workers
26   food for work performed at the NWDC, in addition to paying $1/day.
27   RESPONSE TO NO. 72: Admit.
      STATE OF WASHINGTON v. GEO GROUP                          NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                   Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF             - 22 -          1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                     New York, NY 10019
      FOR ADMISSIONS                                                Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 24 of 27



 1   REQUEST FOR ADMISSION NO. 73: Please admit that GEO provided some detainee-workers
 2   food for work performed at the NWDC, instead of paying $1/day.
 3   RESPONSE TO NO. 73: Deny. Denied as GEO does not provide food to VWP participants in
 4   lieu of monetary compensation.
 5   REQUEST FOR ADMISSION NO. 74: Please admit that Washington has never informed GEO
 6   that Washington lacked authority to enforce Washington’s minimum wage laws with regard to
 7   detainee work at the NWDC.
 8   RESPONSE TO NO. 74: Admit.
 9   REQUEST FOR ADMISSION NO. 75: Please admit that Washington has never informed GEO
10   that Washington’s minimum wage laws do not apply to detainee work at the NWDC.
11   RESPONSE TO NO. 75: Admit.
12   REQUEST FOR ADMISSION NO. 76: Please admit that prior to the filing of this lawsuit GEO
13   did not ask Washington, or any of its departments or agencies, whether Washington has jurisdiction
14   to enforce Washington’s minimum wage laws with regard to detainee work at the NWDC.
15   RESPONSE TO NO. 76: Admit.
16   REQUEST FOR ADMISSION NO. 77: Please admit that prior to the filing of this lawsuit GEO
17   has never received a determination from Washington, or any of its departments or agencies, about
18   whether Washington has jurisdiction to enforce Washington’s minimum wage laws with regard to
19   detainee work at the NWDC.
20   RESPONSE TO NO. 77: Admit.

21   REQUEST FOR ADMISSION NO. 78: Please admit that prior to the filing of this lawsuit, GEO
22   did not rely on any determination, assessment or ratification from Washington, or any of its
23   departments or agencies, regarding enforcement of Washington’s minimum wage laws with regard
24   to detainee work at NWDC.
25   RESPONSE TO NO. 78: Deny. Denied as GEO has relied on inspections of the NWDC
26   worksite conducted by the Washington Department of Labor and Industries. L&I has never found
27   GEO in violation of Washington’s minimum wage laws regarding detainee participation in the
      STATE OF WASHINGTON v. GEO GROUP                           NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                    Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF             - 23 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                      New York, NY 10019
      FOR ADMISSIONS                                                 Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 25 of 27



 1   VWP despite numerous on-site visits. GEO has further relied on Washington’s lack of

 2   enforcement despite long-standing knowledge of the VWP.

 3   REQUEST FOR ADMISSION NO. 79:                Please admit that the NWDC does not detain “any
 4   resident, inmate, or patient of a state, county, or municipal correctional, detention, treatment or
 5   rehabilitative institution,” as defined in RCW 49.46.010(3)(k).
 6   RESPONSE TO NO. 79: Admit.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 24 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 26 of 27



 1    Dated: December 20, 2018               NORTON ROSE FULBRIGHT US LLP
                                             /s/ Andrea L. D’Ambra_________________
 2                                           Andrea L. D’Ambra
 3                                           1301 Avenue of the Americas
                                             New York, NY 10019
 4                                           Telephone: (212) 318-3000
                                             Facsimile: (212) 318-3400
 5                                           andrea.dambra@nortonrosefulbright.com
 6                                           NORTON ROSE FULBRIGHT US LLP
 7                                           Charles A. Deacon
                                             300 Convent St.
 8                                           San Antonio, Texas 78205
                                             Telephone: (210) 270-7133
 9                                           Facsimile: (210) 270-7205
                                             charlie.deacon@nortonrosefulbright.com
10

11                                           NORTON ROSE FULBRIGHT US LLP
                                             Mark Emery
12                                           799 9th Street NW, Suite 1000
                                             Washington, DC 20001-4501
13                                           Telephone: (202) 662-0210
                                             Facsimile: (202) 662-4643
14
                                             mark.emery@nortonrosefulbright.com
15
                                             LITTLER MENDELSON P.C.
16                                           Douglas E. Smith
                                             One Union Square
17                                           600 University Street
                                             Suite 3200
18                                           Seattle, WA 98101
                                             Telephone: (206) 623-3300
19                                           Facsimile: (206) 447-6965
                                             desmith@littler.com
20
                                             GREENBERG TRAURIG, LLC
21                                           Scott A. Schipma
22                                           2101 L Street NW, STE 100
                                             Washington, DC 20037
23                                           (202)-313-3141
                                             schipmas@gtlaw.com
24
                                             ATTORNEYS FOR DEFENDANT
25                                           THE GEO GROUP, INC.
26

27
      STATE OF WASHINGTON v. GEO GROUP                NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                         Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF    - 25 -         1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                           New York, NY 10019
      FOR ADMISSIONS                                      Telephone: (212) 318-3000
     Case 3:17-cv-05769-RJB Document 223-21 Filed 01/02/20 Page 27 of 27



 1                                    CERTIFICATE OF SERVICE

 2           I, Susana Medeiros, certify that on December 20, 2018, I caused to be served a true and

 3   correct copy of the above GEO Group’s Response to the State of Washington’s Second Set of

 4   Requests for Admissions, via Electronic Mail as follows:

 5   Office of the Attorney General
 6   Bob Ferguson
     La Rond Baker, WSBA No. 43610
 7   Andrea Brenneke, WSBA No. 22027
     Marsha Chien, WSBA No. 47020
 8   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
 9   LaRondB@atg.wa.gov
10   Andreab3@atg.wa.gov
     MarshaC@atg.wa.gov
11
             I certify under penalty of perjury under the State of Washington that the above information
12
     is true and correct.
13
             Dated this 20th day of December 2018, at New York, NY
14

15

16                                                               /s/ Susana Medeiros
                                                                 Susana Medeiros
17

18

19

20

21

22

23

24

25

26

27
      STATE OF WASHINGTON v. GEO GROUP                            NORTON ROSE FULBRIGHT US LLP
28    ECF CASE NO. 3:17-cv-05806-RJB                                     Andrea L. D’Ambra
      GEO GROUP’S RESPONSE TO STATE OF              - 26 -           1301 Avenue of the Americas
      WASHINGTON’S SECOND REQUEST                                       New York, NY 10019
      FOR ADMISSIONS                                                  Telephone: (212) 318-3000
